People v Isaac (2016 NY Slip Op 04150)





People v Isaac


2016 NY Slip Op 04150


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


1485/13 1334 2860/09 1333

[*1]The People of the State of New York,	SCI Respondent,
vKenneth Isaac, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgments, Supreme Court, New York County (James D. Gibbons and Richard M. Weinberg, JJ. at pleas; Richard M. Weinberg, J. at sentencing), rendered October 31, 2013, convicting defendant of criminal sale of a controlled substance in the third degree and bail jumping in the first degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
We do not find any compelling circumstances that would warrant dismissal of the accusatory instruments in the interest of justice. The court ultimately imposed sentences that were fair under all the circumstances.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK